Citation Nr: 1217823	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematous.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral hand disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for residuals of an ovarian cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) in August 2011.  A transcript of the hearing has been associated with the claims file.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of entitlement to service connection for bilateral ankle pain, bilateral hand pain, bilateral knee disability, and residuals of ovarian cysts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's systemic lupus erythematous had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for systemic lupus erythematous have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for systemic lupus erythematosus (SLE).  Service treatment records do not show treatment for or a diagnosis of SLE.  However, records show complaints of joint pain, and treatment for herpes zoster in September and October 1984.

During her Board hearing, the Veteran testified that her lupus symptoms started shortly after entrance to service.  Specifically, during basic training her feet started to swell and she was taken to the emergency room.  She was told that the condition was due to cold exposure.  She also had mouth ulcers, her body would turn hot, and her fingers and feet would turn white.  She was anemic and had frequent, unexplained fevers and cold symptoms.  From 1989 to 1993 she frequently took nonsteroidal anti-inflammatory drugs (NSAIDS) and complained of swelling.  Her doctor noted in her records that her condition was work-related.  She also suffered joint swelling, dry eyes, herpes zoster, sunburn, swollen glands, chronic urinary tract infections, eczema, psoriasis, and rashes.  Her primary care physician finally suggested that the symptoms were signs of lupus.  A rheumatologist confirmed the diagnosis.

During the hearing, the Veteran alleged that the VA examination was inadequate, stating that the examiner reviewed her file for an hour before her examination and spent only 20 minutes with her.  The examiner was an internist and she admitted to the Veteran that she did not have experience with SLE.

A January 2010 letter from the Veteran's primary care provider, K.M., a physician assistant, states that the Veteran was diagnosed with SLE in 2007 and that the Veteran's medical chart showed complaints of diffuse intermittent joint and extremity pain and swelling as early as February 1984.  She had abnormal laboratory test results in June 2002 and began showing skin disorders and rashes as early as June 2003.  K.M. said the symptoms of joint pain and swelling as well as dermatologic disorders are associated with SLE and were likely early presenting signs of the Veteran's current disease.  While the Veteran was not diagnosed with SLE until 2007, she had been previously diagnosed with arthralgias, chondromalacia, cold exposure, eczema, psoriasis, and carpal tunnel syndrome.  K.M. concluded that the Veteran's past symptoms were misdiagnosed until 2007 and were more likely than not related to her current disease.  Further, K.M. noted that the five year survival rate in SLE has dramatically increased over the last several decades from approximately 40 percent in the 1950s to more than 90 percent of studies beginning after 1980, a trend that has continued in to the early 21st century.

In a December 2010 letter from Dr. L.P.Z., he stated that it was more likely than not that the Veteran's SLE existed during her military service based upon the migratory joint swellings, fatigue, and other symptoms.  Her disease had fully evolved to the point where she needed medication therapy, including significant anti-rheumatic drugs.  He noted that in cases like the Veteran's, the evolution of systemic lupus occurs and diagnosis may be difficult at onset.  He did not indicate whether he had reviewed the service treatment records.

In her notice of disagreement, the Veteran stated that her private physician had access to her service treatment records and that the opinion from her primary care provider should be given more weight in deciding her claim.

At the November 2009 VA examination, the examiner reviewed the claims file and in her report, stated that the Veteran was diagnosed with SLE in 2007 and that she reported memory problems.  She reported having had a skin biopsy in 2005 but that the test results were lost.  She has never had a malar rash or discoid rash that is often seen with lupus.  She reported joint pain in the right hand, frequent mouth sores, dry eyes, fatigue, and anemia.  The examiner indicated that the Veteran's service treatment records noted anemia and fatigue, possibly related to menstrual periods.  Also noted in service treatment records were fevers but they were related to upper respiratory infections.  The examiner found one notation of tendonitis and indicated that the hand complaint during service was attributed to her job as a typist and overuse.  The Veteran said she currently suffers hand pain, stiffness and swelling.

In her summary of the claims file, the examiner noted the letter from K.M. indicating that that the Veteran's symptoms of SLE had onset during service.  She also addressed the husband's statement and another buddy letter.  She pointed out that the Veteran was seen on one occasion for her ankle during service but that she had no chronic recurring visits.  She also noted the in-service diagnosis of overuse of the hands due to typing and stated that the knee condition was not chronic during service, noting the failed Workers Compensation claim subsequent to service due to no knee injury.  Achilles tendonitis was noted during service after a run.  The diagnosis was SLE and mild degenerative joint disease of the knees.

The examiner opined that the Veteran's SLE was not caused by or a result of the conditions treated during service.  She could not find episodes of complaints in the service treatment records that without adequate explanations other than SLE and could not find reasonable continuity with those complaints over time to warrant their connection to her current condition.  For perspective, she stated that the 5 year mortality rate for untreated SLE is 50 percent and that the Veteran allegedly went 23 years without treatment.

The evidence is in relative equipoise as to whether her SLE had onset during service.  Accordingly, the Board finds that the Veteran should be given the benefit of the doubt.  Her treating providers, to include her rheumatologist and physicians assistant, believe that her SLE had onset during service and manifested as joint pain and skin conditions.  While the private providers do not indicate having reviewed the service treatment records, the history noted in the records appears relatively consistent with in-service treatment.  Against the claim is the VA examiner's opinion.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Board finds that service connection for SLE is warranted.


ORDER

Service connection for SLE is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The Veteran seeks service connection for a bilateral ankle disability, a bilateral hand disability, and a bilateral knee disability.  Her service treatment records show complaints of pain and treatment for the ankles, hands, and knees during service, and current treatment records show diagnosis of patellofemoral syndrome and complaints of hand and ankle pain.  Although mild degenerative joint disease of the knees was diagnosed at the November 2009 VA examination, it is not clear whether the Veteran's bilateral ankle and hand pain symptoms are part of her service-connected SLE, or constitute a separate disability.  The record also does not contain a nexus opinion as to the etiology of her diagnosed knee disability.  On remand, a VA examination should be scheduled to determine the nature and etiology of the knee disability, and the nature of the Veteran's hand and ankle complaints.

Regarding the claim seeking service-connection for residuals of ovarian cysts, the Veteran testified that cysts were noted on her separation examination, which is not of record.  However, service treatment records show several complaints and treatment of the genital area and reproductive system, to include yeast infections, urinary tract infections, and cervical inflammation among other complaints.  A VA examiner has not provided an opinion indicating the etiology of the Veteran's cysts, which led to her hysterectomy.  On remand, the RO should obtain an opinion identifying the onset and etiology of her ovarian cysts and residuals.  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the issues of entitlement to service connection for bilateral ankle pain, bilateral hand pain, bilateral knee disability, and residuals of ovarian cysts are REMANDED for the following actions:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of her bilateral hand, ankle and knee pain.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  After a complete physical examination, the examiner should provide an opinion as to whether the Veteran's hand and ankle pain constitute a separate and discrete diagnosed disability, or whether they are a symptom of the Veteran's SLE.  If any separate and discrete disability is diagnosed, the examiner should opine as to whether that disability or disabilities is/are at least as likely as not (50 percent probability or greater) related to the Veteran's military service, or to a service-connected disability, to include her SLE.

Then, the examiner should diagnose any disability of the knees found on examination, and opine whether that disability, and/or the mild degenerative joint disease of the knees found on examination in November 2009, are at least as likely as not (50 percent probability or greater) related to service or a service-connected disability to include her service-connected SLE.  

All opinions must be supported by a rationale.  If an opinion cannot be provided without resort to speculation, please so state and explain why an opinion cannot be provided.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of her residuals of ovarian cysts.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

First, the examiner should identify all residuals stemming from the ovarian cysts and removal.  Then, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the ovarian cysts had their onset during service, or are otherwise etiologically related to her military service. 

All opinions must be supported by a rationale.  If an opinion cannot be provided without resort to speculation, please so state and explain why an opinion cannot be provided.

3.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the issues on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, issue the Veteran and her representative a Supplemental Statement of the Case (SSOC), and allow an appropriate period of time for response.  Then, return the appeal to the Board.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J.M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


